IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carrier Corporation,                  :
                       Petitioner     :
                                      :
           v.                         :        No. 69 C.D. 2020
                                      :
Workers' Compensation Appeal          :
Board (Haugh),                        :
                 Respondent           :


PER CURIAM                          ORDER


            NOW, December 30, 2020, having considered Petitioner’s application

for reargument and Respondent’s answer in response thereto, the application is

denied.